i          i        i                                                               i      i      i




                                  MEMORANDUM OPINION


                                         No. 04-09-00135-CV

                                        Sheriff Rick FLORES,
                                               Appellant

                                                   v.

                                           Urbano ROSAS,
                                              Appellee

                        From the County Court at Law No. 1, Webb County, Texas
                                 Trial Court No. 2008-CVQ-000531-C1
                            Honorable Alvino (Ben) Morales, Judge Presiding


PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: April 8, 2009

DISMISSED

           Appellant has filed a motion to dismiss this accelerated appeal of an interlocutory order,

stating that the appellee has non-suited the underlying cause. Appellee has not opposed the

dismissal. Therefore, we grant the motion and dismiss the appeal. See TEX . R. APP . P. 42.1(a)(1).

Costs of the appeal are taxed against the appellant.

                                                        PER CURIAM